DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 4, 5, 7, 8, 11, 20, 21, 23, 24, 26, 27 are pending wherein claims 1, 5, and 8 are in independent form. 
3.	Claims 1, 5, 7, 8 have been amended. Claims 2-3, 6, 9-10, 12-19, 22, 25 have been cancelled.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Response to Arguments
5.	Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive. The reasons set forth below.
6.	 On page 7 of the remarks, applicant argues, “It can be seen that scheduling request configuration comprises Frequency band and numerology, and each bandwidth part is associated with the numerology. It should be understood that Frequency band is not the bandwidth part, and the expression “bandwidth part is 
		In response, examiner respectfully disagrees because:
	Deogun discloses that each scheduling request configuration includes physical layer configuration or numerology (Par 0170-0174). Deogun further discloses that physical layer configuration includes bandwidth part and uplink scheduling request from the UE is associated with a bandwidth part (Par 0093 ---" In the proposed method, a single medium access control (MAC) entity in the UE is used to operate multiple physical layer configurations or bandwidth parts simultaneously. The UE may request for the uplink grants corresponding to different physical layer configurations or bandwidth parts to initiate the data transfer.”). Each bandwidth part is associated with a specific numerology (Par 0139 ---" Further, each bandwidth part is associated with the specific numerology (i.e., sub-carrier spacing, cyclic prefix (CP) type)”) and the size of each bandwidth part is determined based on the corresponding numerology (Par 0107---"The number of RBs in each of the bandwidth parts is determined based on a numerology associated with corresponding bandwidth part”). Therefore, each scheduling request configuration is provided for a bandwidth part defined by the physical layer configuration or numerology included in the scheduling request configuration. Moreover, Deogun discloses that each bandwidth part guarantees a specific quality of service (QoS) (Par 0163---“Further, each bandwidth part guarantees a specific quality of service (QoS) to the UE 200”) and each QoS QoS requirements of the uplink data buffered in the UE 200. The UE 200 can indicate this information using scheduling request procedure. The UE 200 can be configured with multiple scheduling request resources, where the transmission in each scheduling request resource indicates a QoS value of the buffered uplink data to the base station 100. This can be obtained by mapping a logical channel to a scheduling request configuration, such that if data is available for the logical channel then the UE 200 triggers transmission of associated scheduling request.”). Therefore, the logical channel identity in each scheduling request configuration defines a scheduling request for a specific QoS and the specific QoS is configured for a specific bandwidth part (Par 0163---“Further, each bandwidth part guarantees a specific quality of service (QoS) to the UE 200”). Therefore, the logical channel identity in each scheduling request configuration (Par 0181-0182) configures a scheduling request for a bandwidth part corresponding to a QoS mapped with the logical channel identity. In view of above discussion, Deogun clearly discloses that each scheduling request configuration configures scheduling request for a corresponding bandwidth part.
 7.	 On page 7 of the remarks, applicant argues, “It can obtain that the base station activates and deactivates the scheduling request configurations by sending the Activation/Deactivation RRC or MAC control element or DCI message. That is, 
		In response, examiner respectfully disagrees because:
	Deogun discloses that each scheduling request configuration includes physical layer configuration or numerology (Par 0170-0174). Deogun further discloses that physical layer configuration includes bandwidth part and uplink scheduling request from the UE is associated with a bandwidth part (Par 0093 ---" In the proposed method, a single medium access control (MAC) entity in the UE is used to operate multiple physical layer configurations or bandwidth parts simultaneously. The UE may request for the uplink grants corresponding to different physical layer configurations or bandwidth parts to initiate the data transfer.”). Each bandwidth part is associated with a specific numerology (Par 0139 ---" Further, each bandwidth part is associated with the specific numerology (i.e., sub-carrier spacing, cyclic prefix (CP) type)”) and the size of each bandwidth part is determined based on the corresponding numerology (Par 0107---"The number of RBs in each of the bandwidth parts is determined based on a numerology associated with corresponding bandwidth part”). Therefore, QoS requirements of the uplink data buffered in the UE 200. The UE 200 can indicate this information using scheduling request procedure. The UE 200 can be configured with multiple scheduling request resources, where the transmission in each scheduling request resource indicates a QoS value of the buffered uplink data to the base station 100. This can be obtained by mapping a logical channel to a scheduling request configuration, such that if data is available for the logical channel then the UE 200 triggers transmission of associated scheduling request.”). Therefore, the logical channel identity in each scheduling request configuration defines a scheduling request for a specific QoS and the specific QoS is configured for a specific bandwidth part (Par 0163---“Further, each bandwidth part guarantees a specific quality of service (QoS) to the UE 200”). Therefore, the logical channel identity in each scheduling request configuration (Par 0181-0182) configures a scheduling request for a bandwidth part corresponding to a QoS mapped with the logical channel identity. In view of above discussion, Deogun clearly discloses that each scheduling 
		Activation/deactivation message activates and deactivates a scheduling request configuration. It has been discussed above that each scheduling request configuration configures scheduling request for a corresponding bandwidth part. Therefore, upon receiving activation/deactivation message, the UE activates/deactivates a scheduling request configuration for a bandwidth part. Deogun further discloses that a UE can not transmit scheduling request in a given resource until the scheduling request configuration is activated (Par 0167). Therefore, activation of a scheduling request configuration activates a bandwidth part corresponding to the scheduling request configuration and deactivation of scheduling request configuration deactivates a bandwidth part corresponding to the scheduling request configuration. UE makes scheduling request for uplink grant corresponding to a bandwidth part to initiate data transmission (Par 0093 ---"The UE may request for the uplink grants corresponding to different physical layer configurations or bandwidth parts to initiate the data transfer”). When the scheduling request configuration corresponding to a bandwidth part is activated, UE can send scheduling request corresponding to the bandwidth part and receive UL grant in the bandwidth part to initiate data transmission. Therefore, the activation of scheduling request configuration activates a bandwidth part by allocating UL grant for data transmission. Similarly, when the scheduling request configuration corresponding to a bandwidth part is deactivated, UE cannot send scheduling request corresponding to the bandwidth part and receive UL grant in 
8.	 On page 8 of the remarks, applicant argues, “Assuming that in Deogun, the bandwidth part can be activated/deactivated, the process of the activation/deactivation of bandwidth part should be that the UE receives the Activation/Deactivation message to first activate/deactivate the scheduling request configuration, and then the UE activates/deactivates the bandwidth part associated with the numerology which comprised in the Activation/Deactivation message based on the activated/deactivated scheduling request configuration, rather than the UE directly activates/deactivates the bandwidth part based on the directly received BWP activation information (as recited in amended claim 1).”
		In response, examiner respectfully disagrees because:
		Claim does not recite that the activation/deactivation of scheduling request configuration can not be used to activate/deactivate a bandwidth part. When the UE receives an activation/deactivation message to activate/deactivate a scheduling request configuration corresponding to a bandwidth part, the UE activates/deactivates the corresponding bandwidth part by sending/not sending a scheduling request for UL grant. Therefore, the activation/deactivation of a scheduling request configuration activates/deactivates a corresponding bandwidth part.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 4, 5, 7, 8, 11, 20, 21, 23, 24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Deogun et al (US 20180199343 A1, hereinafter referred to as Deogun) in view of Takeda et al (US 20200275417 A1, hereinafter referred to as Takeda).
		Re claim 1, Deogun teaches a method for configuring a scheduling request (Abstract), applied to a terminal device (UE, Fig. 5-6) and comprising:
	(i) receiving at least one bandwidth part ( BWP) configured by a network side (RAN slicing as disclosed in Par 0007-0008, Configuring bandwidth part for the UE, Par 0013-0016, Bandwidth parts configured for the UE as disclosed in Par 0093, Par 0107, Par 0114-0115, different bandwidth part configured for different QoS (one bandwidth part for low latency, another bandwidth part for high data rate), Par 0163-0169, Scheduling request configuration containing sr-info such as carrier, frequency band, physical layer configuration or bandwidth etc. as disclosed in Par 0170-0179, Each scheduling request configuration is associated with a physical layer configuration/bandwidth part and a logical channel identity/logical channel group identity, Par 0165-0185, Par 0241, Par 0250, Par 0258), wherein the at least one BWP comprises: numerology indicating a basic parameter set and indicating a carrier spacing (SCS) (“each bandwidth part is Deogun does not explicitly that the at least one BWP comprises a center frequency point); 
	(ii) receiving at least one scheduling request configuration configured by the network side for each of the at least one BWP (Each scheduling request configuration is associated with a physical layer configuration/bandwidth) (Par 0042, Par 0090-0093, Par 0114-0115, Par 0163-0183, Par 0241, Par 0250), wherein the scheduling request configuration has a mapping relationship with a logical channel (Each scheduling request configuration is associated with a logical channel identity/logical channel group identity, Par 0163, Par 0165-0185, Par 0208-0210);
	(iii) receiving BWP activation information sent by the network side (activation/deactivation message activating/deactivating a scheduling request configuration associated with a physical layer configuration/bandwidth), wherein the BWP activation information is used to deactivate a first BWP currently used by the terminal device (activation/deactivation message deactivating a scheduling request configuration associated with a physical layer configuration/bandwidth), and activate a second BWP in the at least one BWP configured for the terminal device (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth), wherein the first BWP is different from the second BWP (each physical layer configuration/bandwidth associated with a scheduling 
	(iv) determining the scheduling request configuration corresponding to the second BWP on the basis of the second BWP to be activated indicated in the BWP activation information (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth) and the at least one scheduling request configuration configured for each of the at least one BWP (Each scheduling request configuration is associated with a physical layer configuration/bandwidth) (Fig. 5-6, Par 0093, Par 0115, Par 0163-0185, Par 0187-0201); and
	(v) determining a logical channel mapped to the scheduling request configuration  corresponding to the second BWP (each scheduling request configuration is associated with a logical channel and each scheduling request configuration includes a physical layer configuration/bandwidth part/frequency band) on the basis of the scheduling request configuration corresponding to the second BWP (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth and each scheduling request configuration is associated with a logical channel) (Fig. 5-6, Par 0163-0185, Par 0187-0201, Par 0208-0210).
		Deogun does not explicitly that the at least one BWP comprises a center frequency point.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Deogun by including that the at least one BWP comprises a center frequency point, as taught by Takeda for the purpose of efficiently controlling communication in a part of frequency bands, as taught by Takeda (Par 0009).
		Claim 8 recites a terminal device performing the method recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 4, 11, Deogun teaches that after determining the logical channel mapped to the scheduling request configuration corresponding to the second BWP on the basis of the scheduling request configuration corresponding to the second BWP (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth), further comprising: when reporting for a scheduling request (SR) is triggered in the logical channel (each scheduling request configuration is associated with a logical channel identity/logical channel group identity), selecting a physical uplink channel resource corresponding to the logical channel on the basis of the scheduling request configuration mapped to the logical channel (each scheduling request configuration is associated with a PUCCH resource index to transmit scheduling request, Par 0193) corresponding to the second BWP (activation/deactivation message activating a physical layer configuration/bandwidth associated with a scheduling request configuration), and 
		Re claim 5, Deogun teaches a method for configuring a scheduling request (Abstract), applied to a network device (Base station, Fig. 1, Fig. 5) and comprising:
	(i) configuring at least one bandwidth part (BWP) for a terminal device (RAN slicing as disclosed in Par 0007-0008, Configuring bandwidth part for the UE, Par 0013-0016, Bandwidth parts configured for the UE as disclosed in Par 0093, Par 0114-0115, different bandwidth part configured for different QoS (one bandwidth part for low latency, another bandwidth part for high data rate), Par 0163-0169, Scheduling request configuration containing sr-info such as carrier, frequency band, physical layer configuration or bandwidth etc. as disclosed in Par 0170-0179, Each scheduling request configuration is associated with a physical layer configuration/bandwidth part and a logical channel identity/logical channel group identity, Par 0165-0185, Par 0241, Par 0250, Par 0258), wherein the at least one BWP comprises: numerology indicating a basic parameter set and indicating a carrier spacing (SCS) (“each bandwidth part is associated with the specific numerology (i.e., sub-carrier spacing, cyclic prefix (CP) type”, Par 0139), Deogun does not explicitly that the at least one BWP comprises a center frequency point); 
 	(ii) configuring at least one scheduling request configuration for each of the at least one BWP (Each scheduling request configuration is associated with a physical layer configuration/bandwidth) (Par 0042, Par 0090-0093, Par 0114-0115, Par 0163-0183, Par 0241, Par 0250), wherein the scheduling request configuration has a mapping relationship with a logical channel (Each scheduling request configuration is associated with a logical channel identity/logical channel group identity, Par 0163, Par 0165-0185, Par 0208-0210);
	(iii) sending BWP activation information to the terminal device (activation/deactivation message activating/deactivating a scheduling request configuration associated with a physical layer configuration/bandwidth) (Fig. 5, Par 0163-0174, Par 0191, Par 0197-0201),
	(iv) the BWP activation information is used to deactivate a first BWP currently used by the terminal device (activation/deactivation message deactivating a scheduling request configuration associated with a physical layer configuration/bandwidth), and activate a second BWP in the at least one BWP configured for the terminal device (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth), and is used to indicate the terminal device to determine the scheduling request configuration corresponding to the second BWP on the basis of the second BWP to be activated indicated in the BWP activation information (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth) and the at least one scheduling request configuration configured for each of the at least one 
	(v) determine a logical channel mapped to the scheduling request configuration  corresponding to the second BWP (each scheduling request configuration is associated with a logical channel and each scheduling request configuration includes a physical layer configuration/bandwidth part/frequency band) on the basis of the scheduling request configuration corresponding to the second BWP (activation/deactivation message activating a scheduling request configuration associated with a physical layer configuration/bandwidth and each scheduling request configuration is associated with a logical channel) (Fig. 5-6, Par 0163-0185, Par 0187-0201, Par 0208-0210),
	(vi) the first BWP is different from the second BWP (each physical layer configuration/bandwidth associated with a scheduling request configuration is different and therefore, activation/deactivation message activates/deactivates different physical layer configuration/bandwidth associated with different scheduling request configuration) (Fig. 5-6, Par 0015-0016, Par 0090, Par 0109, Par 0167, Par 0191, Par 0197-0207).
		Deogun does not explicitly that the at least one BWP comprises a center frequency point.
		Takeda teaches that the at least one BWP comprises a center frequency point (Par 0038).

		 Re claim 7, Deogun teaches that the sending the BWP activation information to the terminal device comprises one of operations as follows: sending the BWP activation information to the terminal device through radio resource control; (RRC)t dedicated configuration signaling; sending the BWP activation information to the terminal device through downlink control information; sending the BWP activation information to the terminal device through a control element of a media access control layer; and sending the BWP activation information to the terminal device in a preset information format ((Activating SR configuration by providing at least one of the RRC message, MAC message, DCI message, Par 0167, Par 0197-0204).
		Re claims 20, 23, 26, Deogun teaches that the at least one scheduling request configuration comprises at least one of: a time-domain resource, a frequency-domain resource, or a scheduling request transmission number (physical carrier, frequency band, physical layer configuration/bandwidth, TTI value, slot or mini-slot length, sr-ConfigIndex, sr-PUCCH-ResourceIndex, sr-index) (Par 0169-0176, Par 0187-0194).
		Re claims 21, 24, 27, Deogun teaches that the activated second BWP (activation/deactivation message activating a scheduling request configuration 

Relevant Prior Art
		Shrestha et al (US 20190387578 A1) discloses to configure different bandwidth part and assign resources to different SR configuration in each bandwidth part (Fig. 5-7, Par 0055-0073).









Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473